DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application is in response to the Preliminary Amendments filed 6/17/2020.
Claims 3-8, 10-12, and 14-15 are amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/30/2021 and 9/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRIC MOTOR HAVING A MAGNETIC TRACK WITH A PLURALITY OF MAGNET ELEMENTS.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1: “wherein the conductor tracks of the three flat coils” should read -- wherein conductor tracks of the three flat coils—
Claim 2: “the projection of the magnet elements” should read –a projection of the magnet elements--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "wherein the small connection region is in each case positioned close to a corner of a polygonal flat coil configuration and comprises a substantially hook-shaped conductor portion.".  There is insufficient antecedent basis for this limitation in the claim. Furthermore it is uncertain what element is being referred to by “each case”. 
Examiner will interpret the claim as being dependent on claim 8, and further more “each case” as “each flat coil”.
Claim 12 recites “wherein all conductors of all of the three flat coils at the long sides of the trapezoidal conductor configuration or at the non-parallel sides of the trapezoidal conductor configuration each have the same distance from one another, and within the three flat coils belonging together, a larger distance range is not present.” There is insufficient antecedent basis for the latter underlined limitation in the claim. Furthermore it is uncertain what “a larger distance range is not present” means in relation to the three flat coils belonging together. Examiner will interpret claim 12 as being dependent on claim 11. Claim 13 is rejected for being dependent on claim 12. “a larger distance range is not present” will be treated without weight.
or trapezoidal conductor run of the flat coils, in each case a virtual corner of the rectangle or trapezoid is replaced by conductor portions running obliquely to the adjacent sides. There is insufficient antecedent basis for this limitation in the claim. Examiner will treat the limitation “trapezoidal” with no weight.
Claim 15 recites “wherein at least a part of the conductor runs is widened at least in a part of the crossover regions, and due to the current load being reduced by the widening, act as heat sinks of the respective flat coil.” There is insufficient antecedent basis for this limitation in the claim. Examiner will treat the claim as being dependent on claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rainer et al. (DE102015222482; IDS).
In claim 1, Rainer discloses (Fig. 1-3A) an electric motor ([0001]), having: - at least one magnetic track (3), which has a plurality of magnet elements (2, [0018]) connected in a line in a longitudinal direction, and - at least one coil assembly (1, 101), which includes a support (9, 109) that is substantially electrically and magnetically non-conductive ([0010]) with respect to the magnetic track (3, 18), which is 
In claim 2, Rainer discloses wherein the magnetic track (3) with the magnet elements (2) and the flat coils of the coil assembly (1, 101) are dimensioned in mutual coordination such that the crossover regions (Xa, Xb) of the flat coils are at least mainly outside of a projection (as evidenced by the positions of the elements in Fig. 1-2) of the magnet elements (2) onto the coil assembly (1, 101).
In claim 3, Rainer discloses wherein the magnetic track (3) has a plurality of magnet elements (2) in an Halbach array configuration ([0018]).
In claim 5, Rainer discloses wherein the coil assembly (1, 101) comprises two or more groups of three flat coils each connected to one phase of the three-phase power supply ([0011-0012]), which are arrayed together in a longitudinal direction on the support (9, 109).
In claim 6, Rainer discloses wherein the support (9, 109) is designed as a multi-plane printed circuit board ([0013]), and in each case, exactly two adjacent conductor planes of the multi-plane printed circuit board (9, 109) are structured to form the three overlapping flat coils belonging together, 
In claim 7, Rainer discloses wherein the support (9, 109) is designed as a multi-plane printed circuit board with 2m conductor planes (m > 2) ([0012-0014]), in which each of the three overlapping flat coils belonging together of one group comprises 2 to m series-connected ([0023-0024]), substantially identical conductor tracks, wherein the electrical connections between the series-connected conductor tracks are realized by means of vertical vias ([0023]) through the multi-plane printed circuit board (9, 109).
In claim 10, Rainer discloses  wherein the three flat coils belonging together formed by structuring in each case two conductor planes of the multi-plane printed circuit board (9, 109), are configured to be substantially rectangular (illustrated in Fig. 3A) and arranged to be nested or overlapping such that the long sides of the three flat coils in the first and second conductor plane each run in parallel to one another (conductor tracks of each plane can be arranged in parallel; [0025]), and within the rectangle of one of the three flat coils, in each case the major part of the conductor run each of one corresponding side of the two other flat coils is arranged (illustrated in Fig. 3A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rainer et al. (DE102015222482; IDS) in view of Wan et al. (JP H11299214; IDS).
In claim 4, Rainer teaches the motor of claim 1, with the exception of wherein the magnetic track is assigned to a stator, and the coil assembly is assigned to a rotor of the linear motor, and in particular the stator substantially has the shape of a U profile or rectangle which is elongate or closed in a ring-shape, and in adaptation to the shape of the stator, the rotor is realized to be plate-shaped or band-shaped such as to be able to move longitudinally inside the U profile or rectangle.
However, Wan teaches a motor (Fig. 1-5) wherein a magnetic track (12) is assigned to a stator (20), and the coil assembly (10) is assigned to a rotor (14) of the linear motor, and in particular the stator (20) substantially has the shape of a U profile (illustrated in Fig. 2D), and in adaptation to the shape of the stator (20), the rotor (14) is realized to be plate-shaped (Fig. 2D) such as to be able to move longitudinally inside the U profile.
.
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 8: “wherein each of the flat coils has a small connection and via region arranged directly on a short side of the respective flat coil, and in which vias for connecting the superimposed, series-connected conductor tracks and for the external connection of the flat coil are placed, wherein a dimension of the connection and via region, in particular its length in the longitudinal direction of an elongate flat coil, is less than 10%, in particular less than 5% of the corresponding dimension of the flat coil.”
Claim 11: “wherein the three flat coils belonging together formed by structuring in each case two conductor planes of the multi-plane printed circuit board, are configured to be substantially 
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Botos et al. (US 2002/0185919) teaches a printed circuit linear motor having a stator and a plurality of side-by-side electrically conductive coils formed on a substrate, with each winding formed on a layer of the substrate.
Hwang et al. (US 2002/0047320) teaches a linear motor having an air bearing, the motor having a U-shaped magnetic track, and an armature coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832